After Remand from Supreme Court

L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas, on February 21, 1997, the Supreme Court of Alabama, after granting cer-tiorari in the above-styled case, entered a judgment reversing the judgment of this court entered heretofore in that case.
*476Whereupon, in accordance with the remand of the Supreme Court, it is now the judgment of this court that our prior judgment, which was entered on August 30,1996, 693 So.2d 469, is set aside, and a judgment is entered affirming the judgment of the Circuit Court of Mobile County, Alabama.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
All the Judges concur.